Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 1 of 59 PageID #: 3392




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK

     HASSAN CHUNN; NEHEMIAH McBRIDE;
     AYMAN RABADI, by his Next Friend
     MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
     by his Next Friend JACKLYN ROMANOFF;
     ELODIA LOPEZ; and JAMES HAIR,                               No. 20 Civ. 01590

     individually and on behalf of all others similarly          PETITIONERS’ PROPOSED
     situated,                                                   FINDINGS OF FACT

                             Petitioners,

                     -against-

     WARDEN DEREK EDGE,

                             Respondent.


              Petitioners, by and through their undersigned counsel, respectfully submit the

     following proposed findings of fact.


                                   Inadequate COVID-19 Testing

              1.     MDC inmates have received only 16 tests since the beginning of the

     COVID-19 pandemic, at least 3 of which were given by outside hospitals. 1 As of April

     27, the MDC had only received 20 tests over the course of the COVID-19 pandemic. 2




     1
      05/19/2020 Report from the Bureau of Prisons regarding the Metropolitan Detention
     Center and Metropolitan Correctional Center, available at
     https://www.nyed.uscourts.gov/covid-19.
     2
         Ex. 26 (Vasquez Depo) Tr. 115:3-14.



                                                   1
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 2 of 59 PageID #: 3393




               2.    The MDC has represented that it has at all times had an adequate number

     of tests. 3 However, it has not had enough tests to test every inmate with COVID-19

     symptoms. 4

               3.    The number of positive tests at the MDC is not indicative of the number of

     detained people who have COVID-19 at the MDC, because the MDC has no idea how

     many people in the MDC have COVID-19 symptoms. 5

               4.    The MDC’s reports of positive COVID-19 test results provide an

     artificially low picture of the total number of people with COVID-19 in the facility.

     MDC admits that there are at least five prisoners it presumes were positive that it did not

     test. 6




     3
       Ex. 26 (Vasquez Depo) Tr. 122:17-20 (“So my question is whether at any point so far in
     the pandemic MDC has had operated without an adequate number of tests? A. No.”).
     4
       Ex. 80 (Response to Interrogatory No. 1) (“Inmates with COVID-19 symptoms as
     evaluated by MDC medical staff, are housed in the isolation unit. As of March 13, 2020,
     when the MDC first started to house inmates in the isolation unit as a result of the
     COVID-19 pandemic, a total of 19 inmates have, at some point, been housed in the
     isolation unit.”); Ex. 76 (Decl. of Justin Rodriguez) ¶¶ 7, 15-18 (reporting COVID-19
     symptoms while at MDC, and a positive COVID-19 antibody test upon release).
     5
       Ex 26 (Vasquez Depo) Tr. 65-66 (there are people who have expressed symptoms of
     COVID who have not been placed in isolation and she has no idea how many such people
     there are); May 12 Tr. 207 (Ms. English admits she did not find out how many people
     had been placed in isolation for COVID-19 symptoms at the MDC. “I looked at
     processes.” Ms. English did not find out how many people had been identified as
     presumptive positives at the MDC.).
     6
         Ex. 26 (Vasquez Depo) Tr. 62-63.



                                                 2
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 3 of 59 PageID #: 3394




               5.      There are more prisoners in the MDC who are or were positive for

     COVID-19, but were not tested. At least eleven inmates have complained that they were

     not administered COVID-19 tests, even though they reported COVID-19 symptoms. 7 At

     least one of those inmates, Justin Rodriguez, repeatedly reported symptoms consistent

     with COVID-19 to the MDC staff, but was never tested or put in isolation. Upon his

     release, Mr. Rodrigeuz had antibody testing indicating that he had contracted COVID-

     19. 8

               6.      Respondent has used the MDC’s artificially low positive test results to

     argue that detained people should not be granted compassionate release. 9 Courts have

     accepted this argument. 10




     7
         Exs. 28, 30, 33, 35, 44, 47, 55, 65, 66, 76, 81.
     8
      Ex. 76 (Decl. of Justin Rodriguez) ¶¶ 7, 15-18; Ex. 71 (Rodriguez positive COVID-19
     antibody test results).
     9
       United States v. Rodriguez, 16-cr-00167-LAP, Dkt. 331 (S.D.N.Y., April 7, 2020) (“As
     of today, the MDC – where Rodriguez is housed – reported a total two inmates who
     tested positive for COVID-19. The MDC houses 1,734 total inmates. See BOP website
     for MDC Brooklyn. That means that approximately 0.12% of MDC inmates have been
     confirmed to have COVID-19. . . All of these steps belie any suggestion that the BOP is
     failing to meaningfully address the risks posed by COVID-19 or take seriously the threat
     the pandemic poses to current inmates.”).
     10
       Id. Dkt. 335 (order denying request for release, and repeating the Government’s
     contention that as of April 7, “the MDC – where Rodriguez is housed – reported a total
     two inmates who tested positive for COVID-19”).



                                                      3
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 4 of 59 PageID #: 3395




               7.     Respondent has no consistent standard for deciding when to test detained

     people for COVID-19. It maintains that the decision to test is “a clinical decision made

     at the institutional level.” 11

               8.     Analysis of MDC sick call requests produced in this litigation confirm that

     inmate reports of COVID-19 symptoms far outnumber the COVID-19 tests that have

     been administered at MDC. 210 sick call requests reporting at least one COVID-19

     symptom were submitted. 12 This number does not include those paper sick call requests

     that MDC destroyed, which could reasonably be expected to contain a higher proportion

     of COVID-19 symptoms than electronic requests, as sicker inmates would be less likely

     to leave their cells and use the computer to make an electronic request.

               9.     Respondent’s expert Dr. Beard agrees with the current CDC guidance for

     testing that designates residents and staff in “prisons with symptoms” as “HIGH

     PRIORITY” for testing – and testified that they should be tested, if possible. 13

     Petitioners’ expert Dr. Venters also agrees, stating that “[g]iven the systemic concerns

     with addressing the sick-call system in MDC, heavy consideration should be given to

     testing all people detained in MDC.” He notes that while doing so may take time to

     implement: “it is essential to implement a phased testing of detained people, starting with

     high risk patients and those who present with COVID-19 systems.” 14

     11
          Ex. 26 (Vasquez Depo) Tr. 120.
     12
          Ex. 9; Ex. 24; Ex. 78.
     13
          May 12 Tr. 284:16-286:5.
     14
          Ex. 25 (Dr. Venters Facility Evaluation) ¶ 27.



                                                    4
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 5 of 59 PageID #: 3396




               10.    A shortage of tests and test reagents is not an impediment to broader

     testing at the MDC. 15        Many large correctional systems are testing their prison

     populations. Even as of late March, the New York City Department of Correction was

     testing all symptomatic and some asymptomatic individuals detained in the city’s jails. 16

     Respondent’s own correctional expert testified that he was aware that many correctional

     systems had “stepped up” their testing and were testing more broadly. 17

               11.    Respondent does not test its staff for COVID-19, despite staff having

     requested such tests. 18

               12.    The MDC does not test its staff even though, as both parties’ experts

     acknowledge, the virus comes into the facility and moves through the facility because

     staff contract the virus in the community and then come into the facility and move

     throughout it, interacting with detained people. 19




     15
          May 12 Tr. 160: 25; 161: 1-3. Dr. Venters noted that lack of access to testing was not a
           current impediment to testing, but probably was an impediment six weeks prior to
           the hearing.
     16
          Ex. 34 (Cohen Decl.) ¶ 5-6.
     17
          May 13 Tr. 411: 23-25; 412: 1-5.
     18
       Ex. 26 (Vasquez Depo) Tr. 146-147; Ex. 79 (Sanon Decl. ) ¶ 14 (“The MDC is not
     testing staff to limit the spread of the virus. I would like everyone who works at the
     facility to be tested. To date, the MDC has not provided a testing site. Corrections Offers
     need to find their own tests. As a result, it has been difficult to get people tested. I have
     personally called around to try to locate testing sites for my members.”).
     19
          May 12 Tr. 116: 22-25; 117: 1-5; 247: 17-24.



                                                    5
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 6 of 59 PageID #: 3397




              13.    The MDC does not require that staff report their positive COVID-19 test

     results. 20 However, 39 staff have voluntarily reported positive COVID-19 test results. 21



              14.     The difference in the prevalence of positive COVID-19 tests among staff

     versus incarcerated people likely indicates a significant undercount of the number of

     detained people with COVID-19 in the MDC. As Dr. Venters explained: “My concern is

     that the systematic failures in sick call and screenings that are happening, and the

     observation that staff numbers are going up while the number of tests positive for

     detained people are flat, leaves me concerned that there is a significant amount of

     COVID-19 activity and infection among detained people that is currently undetected.” 22


                         Inadequate Screening for COVID-19 Symptoms

              A.     MDC Does Not Screen for COVID-19 Symptoms; At Most, It Merely
                     Conducts Insufficient “Wellness Checks”

              15.     In its Interim Guidance on Management of Coronavirus Disease 2019

     (COVID-19) in Correctional and Detention Facilities (the “CDC Correctional

     Guidelines”) the CDC “recommends verbal screening and temperature checks for




     20
          Ex. 26 (Vasquez Depo) Tr. 147.
     21
        05/19/2020 Report from the Bureau of Prisons regarding the Metropolitan Detention
     Center and Metropolitan Correctional Center, available at
     https://www.nyed.uscourts.gov/covid-19.
     22
          May 12 Tr. 98-99.



                                                  6
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 7 of 59 PageID #: 3398




     incarcerated/detained persons.” 23 The CDC Correctional Guidelines also recommends

     that facilities should “[i]mplement daily temperature checks in housing units where

     COVID-19 cases have been identified, especially if there is concern that

     incarcerated/detained individuals are not notifying staff of symptoms.” 24

               16.       The CDC’s Correctional Guidelines are regarded as the most authoritative

     source of policy recommendations by both parties. The MDC’s experts unanimously

     agreed that CDC Guidance should be followed. For example, according to Ms. Tekbali,

     there is “nothing” in the CDC Corrections Guidance that she would disagree with. 25

     Further, Dr. Beard stated that the CDC Guidance on Corrections “seems to be the most

     authoritative source in dealing with this that we have” 26 and, that there was nothing in the

     Guidance “that [he] specifically saw that [he] disagreed with.” 27

               17.       Despite this unanimous agreement with the CDC Correctional Guidelines,

     the MDC has failed to implement active screening for symptoms as well as temperature

     checks.




     23
          Ex. 6 at 26 (emphasis added).
     24
          Ex. 6 at 22.
     25
       May 12 Tr. 253:3-5. Ms. Tekbali also conceded that quarantine units should be run in
     accordance with CDC Correctional Guidance. May 12 Tr. 275:6-8.
     26
          May 13 Tr. 395:13-14.
     27
          May 13 Tr. 395:18-19.



                                                     7
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 8 of 59 PageID #: 3399




               18.     Thirteen people housed at the MDC Reported that they received no

     screening for COVID-19 beyond temperature checks. 28

               19.     Respondent admits that inmates in its general population are not regularly
                                   29
     screened for COVID-19.             BOP, however, has claimed on its website that they are

     screening and conducting daily temperature checks throughout general population. 30 The

     MDC also admits that it does not ask any specific COVID-19 questions when conducting

     its “wellness checks”. 31 Nor does it keep any records of what questions are asked (if any)

     or how they are answered by inmates. 32 The only question that Ms. Vasquez, MDC’s

     Health Services Administrator, asks when conducting her own rounds is “how are you

     doing?” 33

               20.     During summation, counsel for Respondent in response to a question from

     the Court, asserted that the reason the MDC staff do not conduct sign and symptom

     checks by asking about COVID-19 signs and symptoms is because “you don’t want to




     28
          Exs. 28, 32, 36, 37, 38, 39, 43, 44, 47, 48, 55, 64.
     29
        Ex. 26 (Vasquez Depo) Tr.48:11-16; see also May 13 Tr. 324:19-21 (Dr. Beard
     testifies that MDC conducts twice a day sick calls in general population but describes
     temperature and wellness checks only in quarantine and isolation).
     30
          Ex. 19 at PETS 1603.
     31
          Ex. 26 (Vasquez Depo) Tr. 38:20-25, 39:1-10; 40-44.
     32
          Ex. 26 (Vasquez Depo) Tr. 44.
     33
          Ex. 26 (Vasquez Depo) Tr. 44:3-15.



                                                     8
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 9 of 59 PageID #: 3400




     lead the inmates either.” 34 However, counsel’s assertion is inconsistent with CDC

     guidance 35 and is not supported by anything in the record.

               21.      These screening failures were evident during Dr. Venters’ visit to the

     MDC on April 23, 2020. He reported that “none of the people [that he] spoke with

     reported symptom screening at all. That is, they were never asked whether they had

     cardinal symptoms of COVID-19 including, for example: fatigue, shortness of breath,

     cough and other symptoms identified by the CDC. According to Dr. Venters’ medical

     expertise and experience, “it is essential that such active screening should be part of any

     [response] during a viral outbreak. To fail to do so can result in catastrophic

     consequences to populations exposed to a communicable virus, such as COVID-19.” 36

               22.      Dr. Venters also observed that “[w]hen the MDC staff screens people for

     COVID-19, they rely only on temperature checks, which is a serious deviation from

     accepted standards.” 37

               23.      This practice of relying on temperature checks is inadequate and contrary

     to the CDC Correctional Guidelines on “Verbal Screening and Temperature Check


     34
          May 14 Tr. 545: 12-18.
     35
          Ex. 6 at 26
     36
          Ex. 25 (Dr. Venters Facility Evaluation) ¶ 21.
     37
       Ex. 25 (Dr. Venters Facility Evaluation) ¶ 2. See also Ex. 25 (Dr. Venters Facility
     Evaluation) ¶ 18 “The CDC recommends that all new admissions to a detention facility
     should be screened for both signs and symptoms of COVID-19 … Several people I spoke
     with reported that they had not been screened at all when they arrived in MDC, a clear
     deviation from basic CDC guidelines.”



                                                    9
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 10 of 59 PageID #: 3401




      Protocols for Incarcerated/Detained Persons, Staff and Visitors.” 38           This guidance

      recommends verbal screening for symptoms of COVID-19 by way of the following

      questions: (i) “Today or in the past 24 hours, have you had any of the following

      symptoms? Fever, felt feverish, or had chills? Cough? Difficulty breathing? (ii) “In the

      past 14 days, have you had contact with a person known to be infected with the novel

      coronavirus (COVID-19)?” 39

                24.       The CDC Correctional Guidelines also recommend “[w]hen evaluating

      and treating persons with symptoms of COVID-19 who do not speak English, using a

      language line or provide a trained interpreter when possible.” 40 The MDC does not

      consistently ensure that people who do not speak English are provided with language

      interpretation to report symptoms. 41

                25.       The MDC’s “wellness checks” are perfunctory, if they occur at all. In fact,

      the MDC admits that the wellness checks sometimes happen through the food slot, 42 and

      that the “wellness checks” of an entire housing unit within MDC only take about an hour

      or so, even though there are about 120 people per unit. 43 This is a clear deviation from



      38
           Ex. 6 at 26.
      39
           Ex. 6 at 26.
      40
           Ex. 6 at 23.
      41
           Ex. 51 (Sanchez Decl.) ¶¶ 11-12.
      42
           Ex. 26 (Vasquez Depo) Tr. 79.
      43
           Ex. 26 (Vasquez Depo) Tr. 43:8-16.



                                                      10
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 11 of 59 PageID #: 3402




      the CDC guidelines.. In fact, Ms. Tekbali has indicated that she considers questions

      regarding COVID-19 symptoms to be an “important” part of the screening procedure. 44

               26.    These simple questions—if implemented regularly and recorded

      adequately—could have a dramatic effect on the MDC’s ability to control the spread of

      COVID-19 in the facility. According to Dr. Venters: “we’re trying to find people as early

      as possible, and so it really comes down to this simple question. Do you want to find

      people with early COVID-19 in case you way want to be inclusive, which is what the

      CDC says that symptom and temperature checks, or do you want to find them later in

      which case you could be more reactive and just check temperature.” 45

               27.    Although in her testimony, Respondent’s expert stated that up to 93% of

      people with COVID-19 experience fever, 46 the CDC guidance on which her report relies

      does not support her assessment that fever is nearly this prevalent in typical cases. In her

      report, Ms. Tekbali relies upon CDC’s Interim Clinical Guidance for Management of

      Patients with Confirmed Coronavirus Disease (COVID-19). 47 This guidance cites a study

      that found fever present in only 44% of patients hospitalized for coronavirus at




      44
           May 12 Tr. 282:4-7.
      45
         May 12 Tr. 141:13-18. See also May 12 Tr. 75:1-3 (“To the extent a facility wants to
      find people who have COVID-19, it should include a structured set of questions [about]
      symptoms and also a temperature check.”).
      46
           May 12 Tr. 240:14-16.
      47
           Ex. BB.



                                                  11
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 12 of 59 PageID #: 3403




      admission. 48 The same study found that fever presents at higher rates (89%) during

      hospitalization. 49 Ms. Tekbali’s report states that temperature screening is the standard in

      hospitals, but does not address the standard in correctional or other residential settings. 50

                 B.       MDC’s Inmate Temperature Checks are Sporadic and Insufficient

                 28.      An elevated temperature is not always an early indication that an

      individual may be positive for a COVID-19 infection. 51 More often, it is a symptom that

      occurs at the time an individual may need to be hospitalized—a different time frame,

      which is not appropriate when trying to combat the spread of COVID-19 in a correctional

      facility. 52 Nevertheless, temperature checks appear to be the only method guided by

      policy that MDC is using as a means to attempt to identify potential cases of COVID-19

      in its facility.

                 29.      Respondent’s implementation even of temperature checks is inconsistent

      and sporadic. As of April 27, 2020, the MDC reports that once a day temperature checks

      are not happening in the general population, because MDC “has not been given Central

      Office guidance about that.” 53 Dr. Venters noted that in their responsive reports “neither

      [MDC] expert rebutted reports by detained people that the housing area temperature

      48
           Ex. BB, Tekbali 10.
      49
           Id.
      50
           Ex. AA at 3.
      51
           May 12 Tr. 147-148.
      52
           May 12 Tr. 147-148.
      53
           Ex. 26 (Vasquez Depo) Tr. 211-12.



                                                    12
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 13 of 59 PageID #: 3404




      checks have slowed in frequency from twice daily, to less than daily.” 54 Thus, it is clear

      from the MDC’s own evidence that it is not conducting temperature checks regularly,

      despite the CDC’s recommendation of both verbal screening and temperature checks for

      incarcerated/detained persons.” 55 .

                30.       This failure to implement a straight-forward policy was also confirmed on

      the ground at the MDC. Fourteen MDC inmates have reported that there is no routine

      screening of COVID-19. 56 And as Dr. Venters learned during his visit to the MDC,

      inmates reported only irregular temperature screening. In his own words: “based on my

      interviews with people on [unit 40], no symptom screening was occurring at all, and the

      limited checking of a single sign—temperature—was intermittent.” 57 Such a limited and

      intermittent approach to temperature checks is insufficient to control an outbreak of

      COVID-19.


                B.        MDC’s Intake/Entry Screening is Insufficient

                31.       According to the CDC Correctional Guidelines correctional facilities

      should “[p]erform pre-intake screening and temperature checks for all new entrants.

      Screening should take place in the sallyport, before beginning the intake process.” 58 The


      54
           Ex. 82 (Venters Supp. Report) ¶ 3(a).
      55
           Ex. 6 at 26 (emphasis added).
      56
           Exs. 28, 32, 36, 37, 38, 39, 43, 44, 47, 48, 55, 64, 66, 83.
      57
           Ex. 25 ¶ 20.
      58
           Ex. 6 at 10.



                                                      13
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 14 of 59 PageID #: 3405




      CDC Correctional Guidelines go on to state that this applies to “incarcerated/detained

      persons, staff, volunteers, and visitors who enter correctional and detention facilities, as

      well as incarcerated/detained persons who are transferred to another facility or released

      from custody.” 59 The CDC Correctional Guidelines also recommend that if possible, all

      new intakes should be quarantined “for 14 days before they enter the facility’s general

      population (SEPARATELY from other individuals who are quarantined due to contact

      with a COVID-19 case).” 60 Indeed, Ms. Tekbali agrees with such a recommendation,

      stating that “everyone who enters the facility should be triaged at the front door.” 61

                32.       The MDC has not implemented consistent, adequate screening for all new

      entrants to the building. According to Dr. Venters, “people [that he] spoke with reported

      that they had not been screened at all when they arrived in MDC, a clear deviation from

      basic CDC guidelines.” 62 This represents a “systemic lack of quality assurance” 63 and

      could serve to work against other policies that MDC attempts to put in place to control

      the spread of COVID-19 throughout the facility. 64

                33.       Individuals entering the MDC are not always screened for symptoms of

      COVID-19. The completed “Inmate Screening Tool” for one individual who entered the

      59
           May 12 Tr. 281.
      60
           Ex. 6 at 14.
      61
           May 12 Tr. 281.
      62
           Ex. 25 (Dr. Venters Facility Evaluation) ¶ 18.
      63
           May 12 Tr. 79:16-17.
      64
           Ex. 25 (Dr. Venters Facility Evaluation) ¶ 4.



                                                    14
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 15 of 59 PageID #: 3406




      MDC on April 14, 2020 has no markings in the section titled “Assess Symptoms” aside

      from a notation of “97.0” next to the “fever” box. 65 The “Assess Symptoms” section of

      the screening tool has yes or no boxes for fever, cough, and shortness of breath, but none

      of these boxes were checked for this individual. 66 The “Assess the Risk of Exposure”

      section, which has yes or no boxes for “Traveled from, or through, any of the locations

      identified by the CDC as increasing epidemiologic risk” and for “Had close contact with

      anyone diagnosed with COVID-19 illness within the last 14 days,” was also left blank. 67

                 34.   The MDC is not properly screening staff at entry. The MDC has admitted

      that staff are not asked about whether they have had contact with people who are positive

      for COVID-19 in the community. 68 Given the rising level of staff infections of COVID-

      19, this is concerning.




      65
           Ex. ZZZZ at 2.
      66
           Id.
      67
           Id.
      68
        May 12 Tr. 224:15-19; Ex. 79 (Sanon Decl.) ¶ 12 (“MDC continues to assign non-
      medical personnel to screen the staff.”); id. ¶ 13 (“[W]hen staff are screened, we are not
      asked if we have been exposed to anyone who is positive for COVID-19 in the last 14
      days.”).



                                                  15
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 16 of 59 PageID #: 3407




                             MDC Does Not Track COVID-19 Symptoms

                35.    Respondent does not track the reporting of symptoms consistent with

      COVID-19 within the prison, and it has no idea how many people have reported

      symptoms consistent with COVID-19. 69

                36.    Respondent’s lack of knowledge with respect to symptomatic inmates

      leads to inadequate care and triaging of MDC’s prisoner population. The CDC guidelines

      related to management of COVID-19 cases, including the guidelines related to the use of

      medical isolation, rely on the prompt identification of inmates with COVID-19 symptoms

      and housing units with symptomatic inmates. 70 Thus, it is crucial that MDC have a

      thorough understanding of the number of inmates who have symptoms on each day of the

      ongoing pandemic.

                37.    MDC admits that its method of triage for COVID-19 relies on knowledge

      of inmate symptoms. As the BOP’s Assistant Director Ms. English testified, triage for

      COVID-19 at MDC “would depend on the symptoms . . . It would depend on whether or

      not if they were symptomatic and voicing their concerns.” 71 Ms. English also admitted




      69
        Ex. 26 (Vasquez Depo) Tr. 65-66; 94-95; Ex.80 (Resp.’s Response to Interrogatory No.
      1(f)) (confirming that BOP does not track COVID-19 symptoms)); May 13 Tr. 517:12
      (Dr. Beard admitted that he did not know if anyone at MDC had symptoms when he
      visited the facility).
      70
           Ex. 6 at 15-17.
      71
           May 12 Tr. 196:6-9.



                                                 16
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 17 of 59 PageID #: 3408




      that it would be alarming if the MDC was not tracking people with COVID-19

      symptoms. 72

                 38.    Neither the MDC nor the BOP is currently tracking who in the MDC has

      reported symptoms consistent with COVID-19. 73 Respondent concedes that the MDC

      does not track COVID-19 symptoms. Other than testing data, the only data that the MDC

      tracks is the number of people who are in quarantine and isolation. 74 The MDC’s choice

      not to track symptoms therefore undermines its COVID-19 triage measures.

                 39.    The use of a tracking tool that collects information on inmate symptoms is

      a standard approach to prison outbreaks of communicable disease. During his testimony,

      Dr. Venters proposed that the MDC adopt a standardized COVID-19 surveillance tool

      which includes COVID-19 symptoms and signs, including temperature checks, to be

      administrated twice daily by nursing staff to all incarcerated persons who possess high-

      risk factors, patients in quarantine, and patients in isolation. 75 He suggested that the

      information collected using this tool could be added to inmates’ paper or electronic

      medical records, which MDC staff can use to track symptoms by housing area. 76 Dr.


      72
           May 12 Tr. 205.
      73
         May 12 Tr. 197 (symptoms only appear in an individual person’s chart); May 14 Tr.
      538-39; Ex. 26 (Vasquez Depo) Tr. 93-94 (dashboard system is tracking people in
      isolation, quarantine, positive tests, but not tracking symptoms); May 12 Tr. 207.
      74
           Ex. 26 (Vasquez Depo) Tr. 93-95, 176 (central BOP system is tracking people in
             isolation, quarantine, and tracking positive tests, but is not tracking symptoms).
      75
           See May 12 Tr. 80:17-82:14.
      76
           Id.



                                                     17
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 18 of 59 PageID #: 3409




      Venters notes that this approach is “eminently doable in both the paper and the electronic

      world.” 77 He spoke from experience, as he has employed this approach when managing

      outbreaks in his previous positions. 78


                 A.    The MDC’s Sick Call System is Broken and Fails to Deliver Adequate
                       Care to Inmates

                 40.   A functioning sick call system is foundational to both patient care and

      outbreak management in prisons. In order for a facility to take steps to provide medical

      care to sick inmates while controlling the outbreak, it requires a sick call system that

      simultaneously allows inmates to report symptoms and requires timely responses to their

      requests. Yet, even in the midst of the COVID-19 pandemic, MDC’s sick call system is

      severely deficient. MDC “fails to provide timely and adequate response for individual

      patients with symptoms of COVID-19 and also fails to integrate sick call information into

      tracking of the outbreak.” 79

                 41.   First, detained people at the MDC struggle to report symptoms to the

      MDC staff.       The MDC’s own Associate Warden concedes that the emergency call

      buttons located in cells are broken and are not likely to be fixed in the near future. 80

      Absent functioning medical call buttons, frequent medical rounds would be ideal in order



      77
           Id.
      78
           Id.
      79
           Ex. 82 (Venters Supp. Report) ¶ 3.
      80
           Ex. 40 (King Depo) Tr. 103.



                                                  18
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 19 of 59 PageID #: 3410




      to track inmate symptoms. 81 Yet, MDC is not conducting regular medical rounds for its

      general population to screen for COVID-19 symptoms. 82 Even if the emergency call

      buttons were working and regular medical rounds were occurring, many inmates are

      afraid to report symptoms because they fear they will be placed in solitary confinement. 83

                42.    Second, the MDC does not provide timely responses to sick call requests.

      The MDC agrees that sick call requests should be considered in a timely way. 84 The

      MDC also agrees that it is important to train staff on the importance of reporting health

      related problems among detainees. 85 However, 22 inmates at the MDC have reported a

      failure to respond to sick call requests in a timely manner, and some reported never

      receiving a response despite submitting multiple requests for care. 86




      81
           May 12 Tr. 288:15.
      82
           See May 13 Tr. 365:2-4.
      83
        Ex. 11 (von Dornum Decl.) ¶ 37; Ex. 26 (Vasquez Depo.) Tr. 45:5-15 (Prisoners have
      not been assured that they will not be placed in the SHU if they report symptoms).
      84
           May 12 Tr. 286:21.
      85
           May 12 Tr. 281:10-13.
      86
        Ex. 29 (Olivera Decl.), Ex. 32 (Dixon Decl.), Ex. 33 (Needham Decl.), Ex. 35 (Finch
      Decl.), Ex. 36 (Nelson Decl.), Ex. 37 (Platt Decl.), Ex. 38 (Pierson Decl.), Ex. 39 (Sojos-
      Valladares Decl.), Ex. 44 (Carpenter Decl.), Ex. 45 (Watson Decl.), Ex. 47 (Miller Decl.),
      Ex. 48 (Soria Decl.), Ex. 51 (Sanchez Decl.), Ex. 52 (Molina Decl.), Ex. 54 (Singer
      Decl.), Ex. 55 (Deutsch Decl.), Ex. 57 (Whitley Decl.), Ex. 59 (Castillo Decl.), Ex. 63
      (Rabadi Decl.), Ex. 65 (Hair Decl.), Ex. 66 (Chunn Decl.), Ex. 81 (Gonzalez Decl.), Ex.
      83 (Hair Supp. Decl.).



                                                   19
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 20 of 59 PageID #: 3411




                43.    Many incarcerated people throughout the MDC have not been screened

      even when they have multiple COVID-19 symptoms. 87 Mr. Sojos-Valladares, who

      eventually was moved to isolation because of his COVID-19, asked medical staff on

      multiple occasions to take his temperature while he was in general population, but they

      refused, only providing him medical care when he refused to eat. 88 Another incarcerated

      person was told that she would not be evaluated for her multiple COVID-19 symptoms

      because the medical staff were dealing with emergencies first. 89

                44.    In addition to these deficiencies, there is also no way of knowing exactly

      how many inmates reported symptoms of COVID-19 and were not seen promptly. As

      Ms. Vasquez explained, paper sick call requests were discarded after a clinical encounter

      was scheduled but before the patient was seen. 90 According to Dr. Venters, “[w]ithout

      having the paper form that the patient filled out, and being able to compare that to what a

      nurse or some other clinical person writes or a scheduler writes in the electronic medical

      record, it renders it impossible to know that if the thing the patient was worried about was


      87
           See Ex. No. 28 (Bynum Decl.) ¶ 8 (despite reporting multiple COVID-19 symptoms,
             nurse only took his temperature); Ex. 31 (Mabry Decl.) (had chills, coughing,
             stomach aches, and headaches but did not see a doctor; Ex. 32 (Dixon Decl.) ¶¶ 11-
             13 (complained of headache fever, and chills, but never received medical care); Ex.
             38 (Pierson Decl.) ¶ 21 (cellmate with COVID 19 symptoms remained in cell and did
             not receive medical care).
      88
           Ex. 39 (Sojos-Valladares Dec.) ¶ 5.
      89
           Ex. 46 (Wilson Decl.) (reporting sore throat, headaches, fatigue, and loss of sense of
             taste and smell).
      90
           Ex. 26 (Vasquez Depo.) Tr 194.



                                                     20
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 21 of 59 PageID #: 3412




      addressed or even acknowledged when they finally saw somebody.” 91 Thus, it is

      impossible to understand whether an actual healthcare provider – or, in fact, anyone at all

      – responds to sick call requests at MDC. Dr. Venters stated that, in fact, “[i]t seems

      unknowable from my understanding of this system in this facility . . .” and that “the crux

      of the failure is that the system is set up to make that unhelpful.” 92

                 45.   The MDC does not contradict Dr. Venters’ observations. It merely asserts

      that its procedures, if followed, are adequate. As Ms. English admitted, her observations

      regarding sick call requests were based only on what she saw the day she visited the

      MDC. She could not confirm or deny what other testifying experts observed before her

      visit. 93 Ms. English’s team also made no assessment of the MDC’s response to sick call

      requests reporting COVID-19 symptoms. She merely observed medical rounds and how

      some inmates filled out sick call requests. 94 Dr. Beard also did not observe staff

      responding to sick call requests during his visit. 95 In addition, he did not review any

      documents related to sick call requests or review any surveillance video footage of staff

      responding to sick call requests. 96 In fact, Dr. Beard noted that his report does not



      91
           May 12 Tr. 140:18-24.
      92
           May 12 Tr. 132:23-24, 138:20-21.
      93
           May 12 Tr. 210:5-10.
      94
           May 12 Tr. 214:2-25.
      95
           May 13 Tr. 364:1-7.
      96
           Id.



                                                    21
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 22 of 59 PageID #: 3413




      address Dr. Venter’s observations of the MDC’s sick call system failures. 97 Finally, Ms.

      Vasquez admitted that her daily report to the BOP via the Century System includes no

      information about COVID-19 and does not track symptoms. 98 Ms. Vasquez also stated

      that her daily report to MDC staff and legal counsel on COVID-19 does not include

      information about COVID-19 symptoms – it merely tracks the inmates who are isolated,

      quarantined, and tested. 99

                  46.     Even when inmates are able to successfully report COVID-19 symptoms

      to staff, Respondent chooses not to promptly address all COVID-19 symptoms.

      According to Ms. Vasquez, loss of sense of taste is not considered an emergent request

      worthy of immediate care because it is “not quantifiable.” 100 Therefore, inmates who

      report that symptom will likely not be seen for 2.5 weeks. 101   A sore throat also would

      “probably not” be considered an urgent request by MDC staff. 102 Therefore, MDC




      97
        May 13 Tr. 369:17-25, 370:1-11; Ex. 80 (Resp. Response to Interrogatory No. 1(f)), 4
      (“The BOP does not maintain records of the total number of inmates who requested
      medical care for COVID-19 symptoms. The BOP is unable to determine the total number
      of requests for medical care for COVID-19 symptoms. The BOP does not contain in any
      centralized fashion sick call requests for COVID-19 symptoms.”)
      98
        Ex. 26 (Vasquez Depo.) Tr. 94-95 (Central Health Office receives daily reports of
      quarantine, isolation numbers but not of symptoms).
      99
           Id.
      100
            Ex. 26 (Vasquez Depo.) Tr. 196.
      101
            Id.
      102
            Id. at 197.


                                                   22
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 23 of 59 PageID #: 3414




      admits that some inmates with active COVID-19 symptoms must wait for weeks to be

      seen for the first time by medical staff.


                B.     Inadequate Contact Tracing

                47.    Ms. Tekbali testified that contact tracing is a core disease control measure

      that it is a key strategy for preventing further spread of COVID-19. 103

                48.    However, Ms. Vasquez made it clear that the MDC’s approach to contract

      tracing incorrectly assumes social distancing both within and outside of the MDC, which

      sharply decreases the effectiveness of its contact tracing measures. When the MDC

      conducts contact investigations of inmates, it automatically considers a prisoner’s

      cellmate as that prisoner’s only close contact, because MDC assumes proper social

      distancing as to all other prisoners and staff members in the facility. 104 This is the case

      even though MDC admits that keeping the recommended distance from others is not

      always possible in the facility. 105 MDC staff would also never be considered a close

      contact of a prisoner, regardless of the nature of their interactions with the prisoner. 106




      103
            May 12 Tr. 262:11-14.
      104
            Ex. 26 (Vasquez Depo.) Tr. 83-85.
      105
         Ex. III (Flowers Decl.) ¶¶ 15-20, 23 (“Due to the physical design of the [women’s]
      unit, there are occasions where the female inmates may not always achieve the ideal
      distance based on the bunk assignments while they are sleeping.”).
      106
            Ex. 26 (Vasquez Depo.) Tr. 87:14-16.



                                                    23
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 24 of 59 PageID #: 3415




      Furthermore, MDC does not take any preventive action to protect the general population

      from inmates with potential COVID-19 exposure. 107

                49.    MDC’s contact tracing for staff is also deficient, despite its continued

      hiring of staff from all around the country. 108 MDC does not ask its staff about close

      contacts in the community with positive or presumed positive people. 109 Staff are not

      even required to report if they have tested positive for COVID-19, which makes contact

      tracing ineffective. 110

                50.    The MDC does not keep any records of its contact tracing investigations

      for inmates, and Ms. Vasquez, the Health Services Administrator for the prison, is not

      sure if there is any written guidance about performing contact tracing. 111 This illustrates


      107
         Ex. 80 (Response to Interrogatory No. 1), 3 (“Inmates are isolated and housed in the
      isolation unit if they have COVID-19 symptoms, not ‘due to suspected COVID-19
      exposure.’”).
      108
          Ex. 79 (Sanon Decl.) ¶ 7-8 (“Bureau of Prisons is bringing people from other parts of
      the country to work in MDC Brooklyn. There are officers working at the MDC from the
      Philadelphia Federal Detention Center and from USP Lewisburg in Pennsylvania, among
      other facilities . . . It was recently reported that an officer from USP Lewisburg, who had
      filled in at MDC Brooklyn because we are short-staffed, tested positive while working in
      Brooklyn and was sent home to be quarantine.”).
      109
            Ex. 26 (Vasquez Depo.) Tr. 136.
      110
         Ex. 26 (Vasquez Depo.) Tr. 147; Ex. 79 (Sanon Decl.) ¶ 9: “There is currently no
      system in place to warn Correction Officers when they have worked closely with other
      staff who test positive.”
      111
         Ex. 26 (Vasquez Depo.) Tr. 88; Vasquez (Ex. YYYY) ¶ 3 (“[H]ealth services is
      responsible for conducting contact investigations of the close contacts of the positive staff
      member.”).



                                                   24
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 25 of 59 PageID #: 3416




      the lack of any meaningful and effective contact tracing procedures at MDC, which can

      lead to widespread transmission of COVID-19 from exposed inmates and staff within the

      prison.


      MDC Does Not Provide Adequate Medical Care for those Sick with COVID-19 or at
                          High Risk of Contracting COVID-19

                A.         MDC Does Not Provide Adequate Medical Care for those with COVID-19

                51.        Detained people at the MDC who report symptoms of COVID-19 are not

      isolated or provided prompt medical care. The MDC has received at least 210 reports of

      COVID 19 symptoms since March 13 and yet, by its own calculation, it has placed only

      19 people in isolation to date. 112 This is contrary to the CDC Correctional Guidelines,

      which provide that “[a]s soon as an individual develops symptoms of COVID-19, they

      should wear a face mask (if it does not restrict breathing) and should be immediately

      placed under medical isolation in a separate environment from other individuals.” 113

                52.        Respondent admits that the MDC is not isolating inmates even when they

      report COVID-19 symptoms, and that it does not know how many inmates who report

      symptoms are not isolated. 114



      112
         Exs. 9, 24, 78 (BOP SCR 1 – 1192); Ex. 80 (Respondent’s Response to Interrogatory
      1(a), dated April 27, 2020).
      113
            Ex. 6 at 15.
      114
        Ex 26 (Vasquez Depo.) Tr. 65-66 (“Are there people who have expresses symptoms of
      COVID who have not been placed in isolation? A Yes. Q: Can you tell me when that
      would happen that a person who expressed COVID symptoms would not be placed in
      medical isolation? A. That is a clinical providers judgment. Q Do you know how many


                                                     25
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 26 of 59 PageID #: 3417




                53.     Sixteen detained people housed at the MDC reported not receiving

      treatment while sick with COVID-19 symptoms. 115

                54.     Several people detained at MDC reported COVID-19 symptoms to staff,

      but did not receive timely, or in some cases any, medical attention. 116

                55.     Multiple detainees reported that they were not asked about, and even were

      ignored when they reported, common symptoms of COVID-19, including shortness of

      breath. 117 Failing to provide medical attention where a patient presents a compelling

      history of COVID-19 symptoms without elevated temperature places that individual at

      risk of serious illness. 118 Examples of MDC’s failure to provide medical attention to

      individuals at MDC who reported COVID-19 can be found throughout the record. 119

                56.     For a week, Victor Sojos-Valladares suffered from symptoms of COVID-

      19 and despite his complaints to both custody and medical staff, he was not screened


      such people there have been at the MDC? A No. Q Do you know if there have been more
      than ten? A I wouldn't be able to tell you that.”).
      115
            Exs. 27, 28, 31, 32, 33, 35, 36, 39, 43, 44, 46, 47, 55, 65, 66, 81.
      116
            Ex. 39 (Sojos Valladares Decl.); Ex. 76 (Rodriguez Decl.); Ex. 33 (Needham Decl.);
             Ex. 28 (Bynum Decl.); Ex. 35 (Finch Decl.); Ex. 66 (Chunn Decl.); Ex. 44
             (Carpenter Decl.); Ex. 30 (Gomez Decl.); Ex. 65 (Hair Decl.) Ex. 55 (Deutsch Decl.).
      117
            Ex. 82 Supp. Venters Rep. ¶ 6.
      118
            May 12 Tr. 75:6-12.
      119
            Ex. 25, Venters Rep. ¶ 58; Ex. 82 Supp. Venters Rep. ¶ 6; May 12 Tr. 75:6-12; Ex. 39,
             Sojos Valladares Decl.; Ex. 76, Rodriguez Decl.; Ex. 33, Needham Decl.; Ex. 28,
             Bynum Decl.; Ex. 35; Finch Decl.; Ex. 66, Chunn Decl.; Ex. 44, Carpenter Decl.; Ex.
             30, Gomez Decl.; Ex. 65, Hair Decl.; Ex. 55, Deutch Decl.



                                                      26
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 27 of 59 PageID #: 3418




      during that time. His cell-mate was also sick at this time. 120 Mr. Sojos-Valladares initially

      suffered from headaches, but throughout the week his symptoms worsened and included

      difficulty breathing. He made several paper and electronic sick-call requests. 121 He

      reported feeling so desperate for medical attention that he began to refuse meals. On

      April 15, the day after he began refusing meals, staff took his temperature, which was

      elevated, and he was taken into isolation by staff who were not wearing masks or

      gloves. 122

                57.     Mr. Anaya-Martinez, the cell-mate of Mr. Sojos-Valladares, similarly

      made several sick call requests due to his symptoms of shortness of breath, chills, severe

      weakness, and loss of sense of taste and smell, all, according to Dr. Venters, symptoms of

      COVID-19. 123 After three or four requests, a nurse came to take his temperature and left

      when the reading was normal, without asking him about his symptoms. This nurse did not

      speak Spanish, which is how Mr. Anaya-Martinez communicates. 124

                58.     During this week Mr. Sojos-Valladares and Mr. Anaya-Martinez were

      reporting COVID-19 symptoms, they were held on a unit that housed approximately 120

      people in double cells and who all shared phones, computers and showers. 125 Several

      120
            Ex. 39, Sojos Valladares Decl. ¶ 5.
      121
            Ex. 25, Venters Rep. ¶ 58
      122
            Ex. 39 ¶ 5; Ex. 25 ¶ 60.
      123
            Ex. 25 ¶ 57.
      124
            Ex. 25 ¶ 58.
      125
            Ex. 39, ¶ 8.



                                                   27
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 28 of 59 PageID #: 3419




      days after the first sick call request was made, both men came out of their cells to use the

      common areas. 126

                59.        Justin Rodriguez was housed in the MDC’s unit 53 until the middle of

      April. 127 Mr. Rodriguez, who suffers from asthma, reported that there were both sick and

      elderly people on his unit, and that all of them were double-celled. 128 In late March, Mr.

      Rodriguez began to feel sick, with chills, weakness and having lost his sense of taste and

      smell. 129 He requested medical attention from custody staff and asked both medical and

      custody staff several times for sick call slips, but staff never provided them. 130 Finally,

      someone responded by coming to take his temperature, but because it was normal said

      there was nothing to be done. The officers also told him that without a fever, medical

      attention was not available. He suffered this way in his cell for approximately two

      weeks. 131

                60.        Mr. Rodriguez was released to a halfway house on April 26, 2020 and

      then home on April 28, 2020. Upon his release from the halfway house, he went to urgent




      126
            Ex. 25¶ 59
      127
            Ex. 76, ¶ 6.
      128
            Ex. 76, ¶ 3-4, 6
      129
            Ex. 76, ¶ 7
      130
            Ex. 76, ¶ 7
      131
            Ex. 76, ¶ 7



                                                     28
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 29 of 59 PageID #: 3420




      care and was tested for COVID-19 antibodies. 132 He tested positive for COVID-19

      antibodies. 133

                61.     For approximately three weeks, while housed in the women’s dorm at

      MDC, Derrilyn Needham experienced COVID-19 symptoms, including extreme

      weakness, trouble breathing, chills, cough, loss of sense of taste and weight loss. 134 Ms.

      Needham informed Associate Warden Flowers of her symptoms on Monday, April 20.

      Flowers responded that there would be no testing at MDC. 135 Ms. Needham requested

      care during the time she was experiencing symptoms both verbally and in writing. 136 On

      April 24, Ms. Needham's lawyer wrote to U.S. District Judge Pauley regarding her care at

      the MDC and on April 27, she received a visit from a physician's assistant ("PA"). 137 The

      PA questioned why she would want a test now, given that she had symptoms for so long

      and had been exposed to everyone in the dorm and told her to imagine the panic on the

      unit if she were to test positive. 138 Ms. Needham told the PA that she was particularly

      concerned because she had been in close contact with a Lieutenant who had worked in



      132
            Ex. 76, ¶ 15-17.
      133
            Ex. 71.
      134
            Ex. 33, Needham Decl., ¶ 19.
      135
            Ex. 33, ¶ 20-21
      136
            Ex. 33, ¶ 23.
      137
            Ex. 33, ¶ 24-25.
      138
            Ex. 33, ¶ 26.



                                                  29
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 30 of 59 PageID #: 3421




      women's dorm before testing positive. 139 Ms. Needham was neither placed in quarantine

      nor tested for COVID-19. 140

                62.        Steven Bynum, who is housed on unit 53 at the MDC experienced

      COVID-19 symptoms, including headache, shortness of breath and stomach pain. 141 He

      also lost his sense of taste and smell for seventeen days. Throughout the time that he

      experienced symptoms, he requested medical care, including screening and testing for

      COVID-19. The only response he received was a nurse coming to his cell to check his

      temperature. The nurse told him that he could not get tested or see a doctor because he

      did not have a fever and had not fainted. 142

                63.        Hassan Chunn, who suffers from several medical conditions, including

      coronary heart disease, high blood pressure, diabetes and asthma, filed an electronic sick-

      call request reporting symptoms, including a dry cough and tightness in his chest. 143 His

      cellmate also had similar symptoms and filed a sick call request. Neither of them

      received a response to their request. 144 He also brought his symptoms to the attention of

      the staff conducting pill call, who told him they could not see him and that he needed to

      submit a “cop-out.” When Mr. Chunn informed the staff that he already had submitted a

      139
            Ex. 33, ¶ 29.
      140
            Ex. 33, ¶ 33-35.
      141
            Ex. 28 (Bynum Decl.) ¶ 1, 8
      142
            Ex. 28, ¶ 8.
      143
            Ex. 66 (Chunn Decl.), ¶ 18, 21.
      144
            Ex. 66, ¶ 21.



                                                      30
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 31 of 59 PageID #: 3422




      request, they told him he would just need to wait for care. He was never seen by medical

      staff after submitting his “cop-out.” 145

                64.




                65.




                66.




      145
            Ex. 66, ¶ 22.
      146
            Ex. 9, BOP SCR 508.
      147
            Ex. 9, BOP SCR 509




                                                  31
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 32 of 59 PageID #: 3423




               67.




               68.




               69.




      148
            Ex. 9, BOP SCR 15.
      149
            Ex. 9, BOP SCR 495.
      150
            Ex. 9, BOP SCR 502.
      151
            Ex. 9, BOP SCR 374.



                                        32
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 33 of 59 PageID #: 3424




               70.




               71.




               72.




               73.




      152
            Ex. 9, BOP SCR 39.
      153
            Ex. 9, BOP SCR 375.
      154
            Ex. 9, BOP SCR 379.
      155
            Ex. 9, BOP SCR 247.



                                        33
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 34 of 59 PageID #: 3425




               74.




               75.




               76.




      156
            Ex. 9, BOP SCR 478.
      157
            Ex. 9, BOP SCR 776.
      158
            Ex. 9, BOP SCR 846




                                        34
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 35 of 59 PageID #: 3426




               77.




               78.




               79.




               80.




      159
            Ex. 9, BOP SCR 664.
      160
            Ex. 9, BOP SCR 679.
      161
            Ex. 9, BOP SCR 699.



                                        35
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 36 of 59 PageID #: 3427




               81.




               82.




               83.




      162
            Ex. 78, BOP SCR 999.
      163
            Ex. 78, BOP SCR 1019.
      164
            Ex. 78, BOP SCR 1151.



                                        36
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 37 of 59 PageID #: 3428




               84.




               85.




               86.




      165
            Ex. 78, BOP SCR 1152.
      166
            Ex. 78, BOP SCR 1002.
      167
            Ex. 78, BOP SCR 1066.



                                        37
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 38 of 59 PageID #: 3429




                87.    Mr. Victor Sojos-Valladares reports that while held in the isolation unit

      after testing positive with COVID-19 on April 17, 2020, he exhibited symptoms such as

      shortness of breath, fever and others. However, he did not have another documented

      medical encounter until April 27, 2020. 170 During this time, he reported that not one

      single health professional listened to his lungs or heart, despite his initial presentation of

      shortness of breath. 171

                88.    Mr. Justin Rodriguez reports that he was in a shared cell in housing area

      53 in March 2020 when he started to feel ill, and exhibited symptoms of shortness of

      breath, feeling feverish, chills, weakness and loss of his sense of smell. 172 Mr. Rodriguez

      reports that he asked for sick call slips 5 or 6 times from correction officers as well as the

      nurses who passed to take his temperature each day. His requests were never met and he


      168
         https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-
      patients.html
      169
            May 12 Tr. 287.
      170
            See Ex. 82 (Venters Supp. Report) ¶ 17.
      171
            Ex. 39 (Sojos-Valladares Decl.) ¶ 5.
      172
            Ex. 76 (Rodriguez Decl.) ¶¶ 6-7.



                                                      38
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 39 of 59 PageID #: 3430




      was both unable to obtain a sick call slip to fill out, and also unable to get any medical

      attention despite his COVID-19 symptoms for two weeks. 173

                89.    Mr. Rodriguez was ultimately transferred to the isolation unit because of

      an elevated temperature. 174 Once on the isolation unit, Mr. Rodriguez reports being

      locked in his cell for 24 hours per day, with the exception of a shower every three days,

      and without any medical encounters occurring. He reports being discharged home where

      he took a COVID-19 antibody test which was positive, confirming the fact that he had

      been infected with COVID-19 while at the MDC. 175

                90.    According to Dr. Venters, “[w]ithout conducting daily structured

      encounters with COVID-19 patients, the BOP remains unable to detect when this clinical

      deterioration would occur, and increases the risk of serious illness and death among these

      patients.” 176 Indeed, “[t]he expert reports proffered by the MDC do not allay [Dr.

      Venters’] fears that practices inside the MDC are causing many people with symptoms of

      COVID-19 to be denied assessment and care, and that … those who do become identified

      as having COVID-19 are not being adequately protected.” 177


                B.     The MDC has failed to implement adequate protections for people
                       known to be at high risk for serious illness and death from COVID-19

      173
            Rodriguez Declaration at para. 7.
      174
            Rodriguez Declaration at para. 13.
      175
            Rodriguez Declaration at para. 17.
      176
            Ex. 82 (Venters Supp. Report) ¶ 18 (emphasis added).
      177
            Ex. 82 (Venters Supp. Report) ¶ 20.



                                                   39
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 40 of 59 PageID #: 3431




                91.    Per CDC guidance, individuals who are at greater risk of complications

      from COVID-19 if the disease is contracted are deemed “high risk.” 178 These guidelines

      can        be     found     at:     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

      precautions/groups-at-higher-risk.html. 179 Those who are “high risk” include those over

      65 and those with significant underlying medical conditions, such as chronic lung disease,

      moderate to severe asthma, liver disease, and diabetes. 180 Certain health conditions

      associated with Multiple Sclerosis, including Asthma, can increase the risk for COVID-

      19 complications. 181

                92.    At the beginning of the COVID-19 pandemic, the MDC’s Health Services

      Department reviewed inmate medical records in order to determine which individuals at

      MDC Brooklyn were considered “high risk” for complications due to COVID-19

      pursuant to CDC guidelines.” 182

                93.    The MDC compiled a written list of individuals confined in the MDC

      deemed to be “high risk” if they contracted COVID-19. 183 The list originally contained

      537 people; as of April 27, 2020, the list contained approximately 380 individuals. 184


      178
            Ex. 10 (Jordan Decl.) ¶ 33; May 12 Tr. 93:13-21.
      179
            Ex. 10 (Jordan Decl.) ¶ 33.
      180
            Ex. 10 (Jordan Decl.) ¶ 33.
      181
            May 12 Tr. 278-279.
      182
            Ex. 10 (Jordan Decl.) ¶¶ 33, 34.
      183
            Ex. 26, Vasquez Tr. at 204:18-205:3.
      184
            Ex. 26, Vasquez Tr. at 205:4-8.


                                                   40
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 41 of 59 PageID #: 3432




                 94.   The MDC does not use the list of high-risk inmates that it prepared in any

      way. 185

                 95.   Other than compiling the list of high-risk individuals in its custody, the

      MDC has taken no specific affirmative steps to protect these high risk individuals from

      COVID-19 infection. 186 High risk individuals do not receive additional screening, they

      are not as a group isolated in any way, and they are not placed in single cells based on

      being high risk. 187

                 96.   High-risk individuals confined in the MDC require additional protections

      from COVID-19 infection than individuals who are not deemed high-risk pursuant to the

      CDC guidelines. 188 For example, Respondent’s expert, Ms. Tekbali, agreed that high risk

      patients should ideally be housed alone in single cells, consistent with CDC Guidance, 189

      and should be checked twice a day. 190




      185
         Ex. 26, Vasquez Tr. at 206:3-8 (“Q: How often is that list updated? A: As needed. It is
      not a medical tool that we use. It is kept basically for you all and the court. We have
      access to the medical record. Q: How does the MDC use that list? A: MDC does not use
      that list.”)
      186
            Ex. 26, Vasquez Tr. 207:15-209:18.
      187
            Ex. 26, Vasquez Tr. 207:25-208:12.
      188
            May 12 Tr. 94:11-17 (“High-risk patients need special protection.”).
      189
            May 12 Tr. 260:4-10.
      190
            May 12 Tr. 282:17.



                                                    41
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 42 of 59 PageID #: 3433




                97.     In the sworn Declarations submitted to the Court in support of Petitioners’

      motion, 15 high-risk individuals in the MDC with underlying medical conditions reported

      a lack of monitoring or care by medical staff. 191

                98.     As Dr. Venters notes, neither of the MDC’s experts responded to his

      criticisms that “The BOP has failed to implement adequate protections for people known

      to be at high risk for serious illness and death from COVID-19.” 192

                99.     Dr. Venters states that “Cohorting patients based on risk factors is an

      essential and common practice in correctional settings, including in outbreak response. I

      have managed numerous outbreaks in correctional settings and view this as a critical tool

      in protecting the most vulnerable patients. Even the BOP’s own pandemic influenza plan

      anticipates that patients may be cohorted based on chronic health problems such as

      diabetes.” 193

                100.    According to Dr. Venters, the approach of cohorting patients “is not only

      important to create increased levels of protection, but to provide higher levels of

      screening and surveillance. Cohorting high-risk patients does not mean that they are to be

      transferred from single cell settings to open dorms. In fact, the use of single cell housing

      areas for high risk patients is beneficial, but the MDC’s practice of having high-risk

      191
            Exs. 29, 35, 38, 42, 45, 46, 47, 51, 56, 57, 63, 64, 65, 66, 81, 83.
      192
          See Ex. 82 (Venters Supp. Report) ¶. 2(b); see also Ex. 82 (Venters Supp. Report) ¶
      12 “Neither expert report provided convincing rebuttal of my concern that the BOP has
      failed to implement adequate protections for people known to be at high risk for serious
      illness and death from COVID-19.”
      193
            Ex. 82 (Venters Supp. Report) ¶ 14.



                                                      42
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 43 of 59 PageID #: 3434




      patients spread throughout the facility, and often in double bunk cells, means that there is

      no special or heightened surveillance of their health status.” 194

                101.   Dr. Venters’ recommendation is that high-risk individuals be housed “in a

      single cell which is really standard practice now around the country in this COVID

      response. And the place where they are, the single cell, should have extra protections so

      that they can be surveilled more clearly and more tightly for symptoms and that there can

      be higher levels of training and infection control.” 195

                102.   Respondent’s correctional expert Dr. Beard does not consider himself to

      be “expert in medical care delivery in prisons.” 196

                103.   Respondent’s correctional expert, Dr. Beard, misunderstands Dr. Venters’

      cohorting recommendation. 197 Beard admits he did not base his opinion on cohorting on

      review of any documents, any information about housing at MDC, or any document that

      supports his view. 198 Dr. Beard admitted that he would have to have far more information




      194
            Ex. 82 (Venters Supp. Report) ¶ 14.
      195
            May 12 Tr. 119:24-25, 120:1-8.
      196
            May 13 Tr. 351:15-17.
      197
         May 13 Tr. 346:10-13 (“Q. … did you read Dr. Venters’s reports as recommending
      that hundreds of inmates regardless of inmates’ security classifications be housed
      together? A. Yes. I saw that and I saw that in his testimony.”).
      198
            May 13 Tr. 373-373.



                                                    43
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 44 of 59 PageID #: 3435




      about a facility than he has about the MDC to be able to draw conclusions about

      cohorting. 199

                104.   MDC has not isolated its “at risk” population because “the number of

      inmates who fall into this category is too large to contain and isolate on one or even two

      units. 200

                105.   Dr. Venters recommends that the MDC implement expanded testing in the

      MDC, and during the time it takes to scale up testing, “it is essential to implement a

      phased testing of detained people, starting with high risk patients and those who present

      with COVID-19 systems.” 201

                106.   The MDC does not consider individuals who are at high risk for illness or

      death if they contract COVID-19 to quality for the compassionate release process. 202

                107.   Petitioner Elodia Lopez is “high risk” within the meaning of the CDC’s

      COVID-19 guidelines, since she has a medical history that includes a previous lung

      infection, Type II diabetes, high blood pressure, and high cholesterol. 203

                108.   Petitioner James Hair is “high risk” within the meaning of the CDC’s

      COVID-19 guidelines, since he has a medical history that includes asthma, as well as

      multiple sclerosis. 204

      199
            May 13 Tr. 377-378.
      200
            Ex. 26 (Vasquez Depo) Tr. at 209; Ex. 13.
      201
            See Ex. 25 (Dr. Venters Facility Evaluation) ¶. 27
      202
            Ex. WWW.
      203
            See Ex. 25 (Dr. Venters Facility Evaluation) ¶ 52.



                                                    44
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 45 of 59 PageID #: 3436




                                      Impossibility of Social Distancing

                109.       Ms. Tekbali testified that she agrees with the CDC guidance that social

      distancing is a cornerstone of reducing transmission of respiratory diseases such as

      COVID-19, and that six feet is the optimum distance for social distancing. 205 The CDC

      Correctional Guidance recommends “[i]mplement[ing] social distancing strategies to

      increase the physical space between incarcerated/detained persons (ideally 6 feet between

      all individuals, regardless of the presence of symptoms).” 206

                110.       This is impossible in the majority of the MDC, where people are double

      bunked and the beds are three to four feet apart. 207

                111.       Eight detained people reported problems with social distancing within

      double cells and/or in common spaces. 208

                112.       The MDC acknowledges that common spaces are not set up for social

      distancing. For example, when inmates use the computers, “[t]he computers are pretty

      close. The computers are like side by side.” 209




      204
            May 13 Tr. 279:12-16.
      205
            May 12 Tr. 264:13-16; May 12 Tr. 264:19-23.
      206
            Ex. 6 at 11.
      207
            Ex. 40 (King Depo) Tr. 95:2-4, 96:17-23.
      208
         Exs. 27, 28, 29, 31, 32, 33, 35, 36, 37, 38, 39, 41, 42, 43, 44, 45, 46, 47, 50, 51, 53, 54,
      55, 57, 64, 65, 66, 81.
      209
            Ex. 40 (King Depo) Tr. 9:10-11.



                                                      45
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 46 of 59 PageID #: 3437




                113.    Social distancing is especially problematic in the dormitory style housing

      in which women live at MDC. The beds in the women’s dormitory are less than 6 feet

      apart and it is not always possible to stagger the women “high, low, high, low” in order to

      create more distance. 210

                114.    The MDC acknowledges that this dormitory-style housing “presents

      unique challenges.” Some women have “failed to comply with the directive they wear

      their masks,” and not practiced social distancing. 211 Bunk assignments do not always

      allow for six feet of distance while sleeping. 212

                115.    Women living in dorm-style housing have reported symptoms, but not

      been isolated. 213

                116.    Medical and custody staff move between quarantine, isolation, and general
                              214
      population sections.          No one monitors staff for compliance with infections disease

      protocols when transferring between units. 215

                117.    25 inmates have reported that people moved in and out of their units

      during the COVID-19 crisis. 216 Anthony Sanon also reports that “MDC continues to



      210
            Ex. 40 (King Depo) Tr. 97:16-19; Ex. 33 (Needham Decl.) ¶ 3. .
      211
            Ex. III (Flowers Decl.) ¶¶ 15-18.
      212
            See Ex. III (Flowers Decl.) ¶ 23.
      213
            Ex. 33 (Needham Decl.) ¶¶ 19-35; Ex. 64 (Lopez Decl.) ¶ 8.
      214
            Ex. 26 (Vasquez Depo) Tr.95-96.
      215
            Ex. 26 (Vasquez Depo) Tr. 95-96.



                                                    46
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 47 of 59 PageID #: 3438




      move inmates between units inside the facility on a weekly basis. People go into and out

      of SHU based on their disciplinary status. Other people are moved into and out of the

      intake unit and the isolation unit.” 217


                                    Inadequate PPE and Hygiene Supplies

                A.         The MDC Agrees with the Importance of Proper PPE

                118.       Ms. Tekbali agrees that it is best practice for staff at the MDC to orient

      other staff and detained people on the proper use of masks. 218 This is in line with the

      CDC Correctional Guidelines, which recommend “that all staff (healthcare and non-

      healthcare) and incarcerated/detained persons who will have contact with infectious

      materials in their work placements have been trained to correctly don, doff, and dispose

      of PPE relevant to the level of contact they will have with confirmed and suspected

      COVID-19 cases.” 219

                119.       Ms. Tekbali also agrees that detained people should be provided with

      adequate access to masks where possible and that the facility should provide replacement

      masks when masks become soiled or damaged. 220 She testified that detained people



      216
         Exs. 28, 32, 35, 36, 37, 38, 39, 41, 42, 43, 44, 45, 47, 48, 49, 51, 52, 53, 54, 56, 63, 64,
      65, 66, 81, 83.
      217
            Ex. 79 (Sanon Decl.) ¶ 19.
      218
            May 12 Tr. 266:8-9.
      219
            Ex. 6 at 23.
      220
            May 12 Tr. 266:13-16.



                                                       47
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 48 of 59 PageID #: 3439




      should be given masks more frequently than once a week if they use a mask for more

      than three hours a week. 221

                120.       Ms. Tekbali also agreed that gloves should be worn in compliance with
                                         222
      CDC Corrections guidance.                The CDC Corrections guidance recommends that

      incarcerated people use gloves when working in a work placement handling laundry or

      used food service items from a COVID-19 case or case contact and working in a work

      placement cleaning areas where a COVID-19 case has spent time. 223

                121.       Ms. Tekbali also agreed with the CDC Corrections guidance

      recommendation that staff wear gloves when performing temperature checks, having

      direct contact with confirmed or suspected COVID-19 cases (including asymptomatic

      people under quarantine), handling laundry or used food service items from a COVID-19

      case or case contact, and when cleaning areas where COVID-19 case has spent time. 224

                122.       MDC agrees that PPE should be worn by staff when interacting with

      suspected cases of COVID-19. 225


                B.         MDC Does Not Provide Proper PPE to Inmates




      221
            May 12 Tr. 266:15.
      222
            May 12 Tr. 272-274.
      223
            Ex. 6 at 25.
      224
            May 12 Tr. 273; Ex. 6 at 25.
      225
            May 12 Tr. 275:1-5.



                                                      48
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 49 of 59 PageID #: 3440




                123.      However, 22 inmates reported no access to masks until this lawsuit was

      filed. 226 Petitioners’ expert, Dr. Venters noted that “Detainees do not have access to

      adequate cleaning solutions or personal protective equipment.” 227

                124.      As of April 27, people housed at MDC were given one mask per week. 228

      People housed at MDC are not given gloves, unless they work as an orderly. 229

                125.      The MDC has 3,000 N95s sitting unused in storage but not a single person

      housed at MDC has been fit tested for one or given one to wear. 230 According to Ms.

      Tekbali, N-95s protect a wearer from aerosols and the coronavirus can be aerosolized by

      flushing toilets. 231 The toilets in cells in the MDC are uncovered, thereby creating a need

      for N-95s. 232

                126.      Mask wearing at the MDC is imperfect. For example, on his tour of the

      facility, respondent’s expert Dr. Beard observed an inmate being brought into SHU

      whose mask had fallen down, leaving his nose uncovered.



      226
            Exs. 27, 28, 31, 32, 33, 35, 36, 37, 38, 42, 44, 45, 47, 49, 52, 53, 55, 57, 63, 64, 66, 81.
      227
            Ex. 25 ¶ 4.
      228
            Ex. 40 (King Depo) Tr. 64:6-7.
      229
            Ex. 40 (King Depo) Tr. 64:6-21.
      230
            Ex. 40 (King Depo) Tr. 66, 78, 81.
      231
         May 12 Tr. 269:18-25;Ex. 10 (Jordan Decl.) ¶ 56: “On April 5, 2020, all inmates and
      staff were provided protective face masks for daily use. They were provided new masks
      on April 12, 2020.”
      232
            May 12 Tr. 270:6-8.



                                                       49
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 50 of 59 PageID #: 3441




                C.     MDC Does Not Provide Proper PPE to Staff, or Penalize Staff for Not
                       Using It Properly

                127.   MDC maintains that it has sufficient PPE and that the facility has a lot of

      PPE in storage. 233

                128.   Staff at the MDC are required to wear masks. 234 Staff at the MDC are

      generally not required to wear gloves. 235

                129.   It is a requirement that staff wear face shields or goggles and gowns when

      dealing with an inmate who has tested positive for COVID-19. 236 A sign on a door in the

      quarantine unit instructed staff “if you’re seeing this inmate, essentially, this is the PPE

      equipment that you need to have which was mask, face guard, gown, gloves.” 237

                130.   The MDC’s policies regarding wearing an N95 when working on the

      isolation or quarantine unit are ill-defined. In her deposition, Assistant Warden King said

      both that if staff have direct contact with positive or symptomatic patients, i.e. working

      on the isolation or quarantine units, they are required to wear N-95s, and also that staff

      are not required to wear N-95s but are provided N-95s. 238 Respondent’s expert, Dr.




      233
            May 13 Tr. 328:1-5.
      234
            Ex. 40 (King Depo) Tr. 69:10-12.
      235
            Ex. 40 (King Depo) Tr. 81.
      236
            Ex. 40 (King Depo) Tr. 85.
      237
            May 13 Tr. 332:3-6.
      238
            Ex. 40 (King Depo) Tr. 69-73.



                                                   50
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 51 of 59 PageID #: 3442




      Beard, reported that medical staff are required to wear an N-95 when coming in direct

      contact with a person housed on the isolation unit. 239

                131.    Dr. Beard admitted that custody staff, who he reported are not required to

      wear N-95s, would come into direct contact with people housed on the isolation unit

      when bringing them out to shower and to the medical exam room, which is located

      outside the unit. 240 Dr. Beard wore an N-95 during the inspection. 241

                132.    According to Dr. Venters, staff in the isolation unit “should have full PPE

      and that includes a face shield that includes an N-95 mask. For the health staff it includes,

      you know, the ability to both put on that PPE on and take it off in a way that doesn’t

      promote contamination.” 242

                133.    Assistant Warden King testified that staff “should” be wearing appropriate

      PPE at all time and that is her “expectation” but did not testify to the reality of whether

      staff were consistently wearing PPE when interacting with people housed at the MDC. 243

                134.    Twenty-two detained people housed at the MDC reported that they

      observed staff working without wearing PPE. 244



      239
            May 13 Tr. 396:14-17.
      240
            May 13 Tr. 396:18-25.
      241
            May 13 Tr. 363:15-16.
      242
            May 12 Tr. 104:7-11.
      243
            Ex. 40 (King Depo) Tr. 73:15-19.
      244
            Exs. 27, 28, 31, 32, 33, 37, 38, 41, 42, 43, 44, 45, 46, 51, 53, 55, 56, 63, 64, 65, 66, 81.



                                                       51
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 52 of 59 PageID #: 3443




                  135.   According to Anthony Sanon, who has worked at the MDC for 20 years,

      as of April 22, 2020, staff at the MDC did not have access to N-95s on the isolation

      unit. 245 Mr. Sanon reported that it was only after the Petitioners’ expert inspection of the

      facility on April 23, 2020, that the isolation unit received N-95 masks. 246

                  136.   Mr. Sanon also reported that staff “do not have access to gowns for

      protection and there are no face shields in the isolation unit.” 247

                  137.   Respondent’s expert Dr. Beard did observe PPE out and available in the

      quarantine unit. 248 Staff and workers on the unit were wearing masks only. 249


                  D.     MDC Agrees with the Importance of Adequate Hygiene and
                         Sanitation Supplies, But Does Not Provide them to Inmates

                  138.   Respondent agrees that, given the importance of hand washing, it is the

      best practice to provide people at no cost adequate personal hygiene supplies for hand

      washing, and effective disinfectant products for daily cleaning. 250 Indeed, the CDC

      Correctional Guidance recommends that facilities “Provide a no-cost supply of soap to

      incarcerated/detained persons, sufficient to allow frequent hand washing. . . . Provide



      245
            Ex. 79 (Sanon Decl.) ¶¶ 2, 28.
      246
            Id.
      247
            Ex. 79 (Sanon Decl.) ¶ 30.
      248
            May 13 Tr. 332:8-9.
      249
            May 13 Tr. 332:13-14.
      250
            May 12 Tr. 276:22.



                                                    52
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 53 of 59 PageID #: 3444




      liquid soap where possible. If bar soap must be used, ensure that it does not irritate the

      skin and thereby discourage frequent hand washing.” 251

                  139.    CDC Correctional Guidance instructs: “Several times per day, clean and

      disinfect surfaces and objects that are frequently touched, especially in common areas.

      Such surfaces may include objects/surfaces not ordinarily cleaned daily (e.g., doorknobs,

      light switches, sink handles, countertops, toilets, toilet handles, recreation equipment,

      kiosks, and telephones).” 252 CDC Correctional Guidance also states that “[s]taff should

      clean shared equipment several times per day and on a conclusion of use basis (e.g.,

      radios, service weapons, keys, handcuffs).” 253 Respondent also agrees that common

      surfaces should be disinfected throughout the facility. 254

                  140.    Petitioners’ expert, Dr. Venters explained: “I would have expected—at

      minimum—that the MDC had sufficient levels of PPE, cleaning solution and equipment,

      an adequate quantity of tests available and that common, high-touch surfaces such as

      phones and computers would be cleaned between uses, and that no-touch waste

      receptacles would be present in the facility common areas and housing areas.” 255




      251
            Ex. 6 at 8.
      252
            Ex. 6 at 9.
      253
            Id.
      254
            May 12 Tr. 275
      255
            Ex. 25 (Dr. Venters Facility Evaluation) ¶ 41.



                                                    53
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 54 of 59 PageID #: 3445




                141.   Despite this, twenty-eight people housed at the MDC reported insufficient

      access to sanitation products for their cells. 256 Thirty people housed at the MDC reported

      insufficient access to soap and/or hand sanitizer. 257

                142.   Staff also reported inadequate cleaning supplies, and access to soap and

      hand sanitizer as of March 22, 2020. 258

                143.   Assistant Warden King testified only to the theoretical availability of

      personal hygiene and cleaning supplies. 259

                144.   Assistant Warden King testified that people housed at the MDC are not

      given soap automatically (only on request) and that the type of soap and schedule on

      which it is provided has not changed since the pandemic began. 260

                145.   And yet, Respondent’s expert, Dr. Beard testified that people housed at the

      MDC should be getting soap more frequently than they ordinarily do. 261



      256
         Exs. 27, 28, 29, 32, 33, 35, 36, 37, 38, 39, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52,
      53, 54, 55, 57, 63, 65.
      257
         Exs. 27, 28, 29, 31, 32, 33, 35, 36, 37, 38, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52,
      54, 55, 56, 57, 63, 64, 65, 81.
      258
         Ex. 79 (Sanon Decl.) ¶ 25: “We have very recently received sanitizer for cleaning
      equipment at the control station”; id. ¶ 26: “As of March 22, 2020, Correction Officers at
      MDC did not have adequate access to soap. Then we got hand sanitizer dispensers, but
      they were empty. I have only seen them get filled when we were having an outside
      inspection. Until last week, we did not have access to sanitizing wipes to clean our shared
      equipment, such as radios.”
      259
            Ex. 85 (King Depo) Tr. 24:13-18.
      260
            See Ex. 85 (King Depo) Tr. 26:6-9, 27:14-19, and 34:2-10.



                                                    54
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 55 of 59 PageID #: 3446




                146.    Respondent agrees that it is important that sufficient disinfecting supplies

      are provided to people housed at the MDC so that they can clean high-touch areas or

      items (including, but not limited to, phones and computers) between each use. 262

                147.    Despite this agreement, twenty people housed at the MDC reported that

      there was no regular cleaning of common spaces or shared items between use. 263

                148.    Assistant Warden King testified to her “expectation” that cells and

      common areas are cleaned often by orderlies and that phones and computers are cleaned

      before and after use by those using them, but could not testify to whether this was actual

      practice at the MDC. 264

                149.    Ms. English recommended sanitation of legal phones and touchscreens,

      because she could not tell if they were being sanitized. 265

                150.    While staff on the quarantine unit told Dr. Beard that phones and

      computers were cleaned by orderlies between each use, Dr. Beard did not ask when this

      practice began or ask the inmate workers themselves if this was true. 266

      261
         “Q And given that these are smaller than the regular sized bars of soap and given that
      we’re in a pandemic when people would need to wash their hands more frequently, is it
      your opinion that inmates would need to receive soap more frequently than they would
      during other times? A I would think so.” May 13 Tr. 382:17-22.
      262
         May 12 Tr. 276:12-17; Rohlfe (Ex. XXXX) ¶ 18: “In May 2020, the safety
      department has provided disinfectant wipes to be placed outside both the East and West
      Control Centers.”
      263
            Exs. 28, 31, 32, 33, 35, 36, 37, 38, 42, 43, 45, 46, 47, 49, 51, 54, 55, 64, 65, 81, 83.
      264
            See Ex. 85 (King Depo Excerpts) Tr. 56: 2-7, 56:20-23.
      265
            May 12 Tr. 221:14-20.



                                                      55
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 56 of 59 PageID #: 3447




                151.   Assistant Warden King admitted that MDC employed “every day”

      cleaning in the unit after they discovered their first positive. 267


              Respondent’s Witnesses Have Limited Knowledge and Limited Expertise


                152.   (i) None of Respondent’s testifying experts and witness have any medical

      training; and (ii) all of Respondent’s testifying experts concede that their observations

      were severely limited.

                153.   First, Dr. Beard is not an expert in the delivery medical care in a

      correctional setting. In fact, Dr. Beard admitted that he has no medical or epidemiology

      training 268 and does not consider himself an “expert in medical care delivery in

      prisons.” 269 Nevertheless, Dr. Beard has attempted to opine on medical issues in this

      case. 270

                154.   A court previously rejected Dr. Beard’s sworn declaration finding that its

      claims of a safer prison system and reduced spread of disease had no factual basis in the




      266
            May 13 Tr. 384:7-16.
      267
            Ex. 40 (King Depo) Tr. 40.
      268
            May 13 Tr. 351:8-11.
      269
            May 13 Tr. 351:15-17.
      270
         See Ex. RR (Beard Report) at 10 (“Second, from the medical perspective, the inmates
      have been essentially isolated together on individual housing units for many
      weeks.”[Emphasis added]).



                                                     56
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 57 of 59 PageID #: 3448




      record. 271 The fact that neither Dr. Beard nor Ms. Tekbali is a physician is concerning

      given the fact that this case revolves around the standard of medical care being given to

      inmates in a correctional facility during a global pandemic.

                155.   Dr. Beard’s observational evidence also lacks credibility. He has admitted

      that his tour of the MDC only lasted about two hours. 272 Dr. Beard did not speak to any

      detained people housed at the MDC. In his own words: “I was told not to seek inmates

      out specifically because I might accidentally get one shouldn’t complainant in the case

      and their counsel is not there and so they asked me to be careful about not engaging

      directly inmates specifically.” 273

                156.   Ms. Tekbali’s opinions about the MDC’s response to COVID-19 are

      subject to a number of limitations. Ms. Tekbali is not an expert on correctional

      facilities, 274 and has had no prior experience with correctional facilities. 275 In fact, other

      than accompanying a colleague for fingerprinting, she has never been inside a

      correctional facility. 276




      271
            May 13 Tr. 418:5-25.
      272
            May 13 Tr. 354:9-13.
      273
            May 13 Tr. 329:12-16.
      274
            May 12 Tr. 251.
      275
            May 12 Tr. 251:21-23.
      276
            May 12 Tr. 251.



                                                    57
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 58 of 59 PageID #: 3449




                157.   Ms. Tekbali has no first-hand knowledge of the conditions at the MDC. 277

      Ms. Tekbali admitted that her opinions about hospitalization rates were not based on data

      from the MDC. 278 Ms. Tekbali expressed having no opinion about factual disputes

      regarding conditions at the MDC, except for discrepancies between MDC policies and

      CDC guidelines. 279 Ms. Tekbali stated that she has no opinion about Dr. Venters’

      Facility Evaluation, nor about his supplemental report. 280

                158.   Ms. English’s testimony confirmed that her observations at MDC were

      perfunctory. Ms. English admitted that her observations were based only on what she

      saw the day she visited MDC and testified that she could not confirm or deny what other

      testifying experts saw. 281 Ms. English admitted that she did not look at sick call records

      firsthand, and does not know how her team reviewed them. 282 She also did not look at

      past practice at MDC. 283 Perhaps most tellingly, however, Ms. English claims that she

      spoke to 50 inmates, but spent only “seconds” with each one. 284 Such observations are

      insufficient to determine whether the MDC was instituting a proper medical standard of

      277
            May 12 Tr. 253.
      278
            May 12 Tr. 291.
      279
            May 12 Tr. 256.
      280
            May 12 Tr. 254:19-21.
      281
            May 12 Tr. 210:8-10.
      282
            May 12 Tr. 214:5-15.
      283
            May 12 Tr. 208:21-25.
      284
            May 12 Tr. 203:9-15.



                                                   58
Case 1:20-cv-01590-RPK-RLM Document 101 Filed 05/20/20 Page 59 of 59 PageID #: 3450




      care in response to the COVID-19 pandemic. But even if Ms. English did satisfactorily

      observe and interrogate the practices at MDC, she admitted that she has no medical

      training, 285 and therefore, she cannot credibly opine on MDC’s response to COVID-19.


      Dated: May 19, 2020                            EMERY CELLI BRINCKERHOFF
             New York, New York                      & ABADY LLP

                                                     By:    /s/ Katherine Rosenfeld
                                                     Katherine Rosenfeld
                                                     O. Andrew F. Wilson
                                                     Samuel Shapiro
                                                     Scout Katovich
                                                     600 Fifth Avenue, 10th Floor
                                                     New York, NY 10020
                                                     (212) 763-5000

                                                     CARDOZO CIVIL RIGHTS CLINIC
                                                     Betsy Ginsberg
                                                     Cardozo Civil Rights Clinic
                                                     Benjamin N. Cardozo School of Law
                                                     55 Fifth Avenue, 11th Floor
                                                     New York, NY 10003
                                                     (212) 790-0871

                                                     Alexander A. Reinert
                                                     55 Fifth Avenue, Room 1005
                                                     New York, NY 10003
                                                     (212) 790-0403

                                                     DEBEVOISE & PLIMPTON LLP
                                                     Yeugenia (Jane) Shvets
                                                     Noelle E. Lyle
                                                     919 Third Avenue
                                                     New York, NY 10022
                                                     (212) 909-6000

                                                     Attorneys for Petitioners and Putative Class

      285
            May 12 Tr. 215:6-8.



                                                59
